Exhibit 10.59

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated December 17,  2015 (the
“Effective Date”), is made by and among Cardtronics USA, Inc., a Delaware
corporation (together with any successor thereof, the “Company”), Cardtronics,
Inc., a Delaware corporation, as the Parent Company (as defined below), and
Edward H. West (“Executive”).

WITNESSETH:

WHEREAS, the Company and the Parent Company desire to employ Executive on the
terms and conditions, and for the consideration, hereinafter set forth and
Executive desires to be employed by the Company and the Parent Company on such
terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged by
the parties, the Company, the Parent Company and Executive agree as follows:

ARTICLE I

DEFINITIONS

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

1.1        “Affiliate” shall mean any other Person which owns or controls, is
owned or controlled by, or is under common ownership or control with, such
particular Person.  Without limiting the scope of the preceding sentence, the
Parent Company shall be deemed to be an affiliate of the Company for all
purposes of this Agreement.

1.2        “Average Annual Bonus” shall mean the average Annual Bonus paid for
the two calendar years preceding the Date of Termination; provided, however, if
the Date of the Termination is prior to the date on which the Annual Bonus is
paid for the calendar year ending December 31, 2017, then “Average Annual Bonus”
shall mean the higher of (a) the Annual Bonus paid for the calendar year ending
December 31, 2016 or (b) 100% of Executive’s  then-current Base Salary.

1.3        “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the U.S. Securities Exchange Act of 1934, as amended from time to time
(“Exchange Act”).

1.4        “Board” shall mean the Board of Directors of the Parent Company.

1.5        “Cause” shall mean a reasonable and good faith determination by the
Board that Executive (a) has engaged in gross negligence, gross incompetence or
willful misconduct in the performance of Executive’s duties with respect to the
Company or any of its Affiliates, (b) has refused without proper legal reason to
perform Executive’s duties and responsibilities to the Company or any of its
Affiliates, (c) has materially breached any material provision of this Agreement
or any written agreement or corporate policy or code of conduct established by
the Company or any of its Affiliates, (d) has willfully engaged in conduct that
is materially injurious to the Company or any of its Affiliates, (e) has
disclosed without specific authorization from the Company confidential
information of the Company or any of its Affiliates that is materially injurious
to any such Entity, (f) has committed an act of theft, fraud, embezzlement,
misappropriation or willful breach of a fiduciary duty to the Company or any of
its Affiliates, or (g) has been convicted of (or pleaded no contest to) a crime
involving fraud, dishonesty or moral turpitude or any felony (or a crime of
similar import in a foreign jurisdiction); provided that any assertion by the
Company or the Parent Company of a termination of employment for “Cause” shall
not be effective unless the Company or the Parent Company, as applicable, has
provided written Notice of Breach to Executive of such condition allegedly
constituting Cause in accordance with Section 10.1 within 45 days of the
Company’s or the Parent Company’s actual knowledge of the existence of the
condition; provided, further, if the condition allegedly constituting Cause
stems from the actions that constitute Cause under Section 1.5(c), Executive
shall be provided a reasonable opportunity to cure such condition, and the
termination of Executive’s employment for Cause hereunder shall only be
effective 30 days following the lapse, without cure, of the 30-day period
described in the preceding clause, and if cured, any such Notice of Breach
stemming from such condition shall be deemed void.

1.6        “Change of Control” shall mean and shall be deemed to have occurred
if any event set forth in any one of the following paragraphs shall have
occurred:

(a)          a merger of, or other business combination by, the Parent Company
with or involving another entity;





--------------------------------------------------------------------------------

 



a reorganization, reincorporation, amalgamation, scheme of arrangement or
consolidation involving the Parent Company; or the sale of all or substantially
all of the assets of the Parent Company to another entity if, in any such case
(any of which, a “Reorganization”), (i) the holders of equity securities of the
Parent Company immediately prior to such Reorganization do not beneficially own,
directly or indirectly, immediately after such Reorganization equity securities
of the resulting or surviving parent entity, the transferee entity or any new
direct or indirect parent entity of the Parent Company resulting from or
surviving any such Reorganization entitled to 70% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting or surviving parent entity, the transferee
entity or any new direct or indirect parent entity of the Parent Company
resulting from or surviving any such Reorganization in substantially the same
proportion that they owned the equity securities of the Parent Company
immediately prior to such Reorganization or (ii) the persons who were members of
the Board immediately prior to such Reorganization shall not constitute at least
a majority of the board of directors of the resulting or surviving parent
entity, the transferee entity or any new direct or indirect parent entity of the
Parent Company resulting from or surviving any such Reorganization immediately
after such Reorganization;

(b)         the dissolution or liquidation of the Parent Company, other than a
liquidation or dissolution into any entity in which the holders of equity
securities of the Parent Company immediately prior to such liquidation or
dissolution beneficially own, directly or indirectly, immediately after such
liquidation or dissolution equity securities of the entity into which the Parent
Company was liquidated or dissolved entitled to 70% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of such entity, in substantially the same proportion that they
owned the equity securities of the Parent Company immediately prior to such
liquidation or dissolution;

(c)         when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, but
excluding any employee benefit plan sponsored by the Parent Company (or any
related trust thereto), acquires or gains ownership or control (including,
without limitation, power to vote) more than 30% of the combined voting power of
the outstanding equity securities of the Parent Company, other than any entity
in which the holders of equity securities of the Parent Company immediately
prior to such acquisition beneficially own, directly or indirectly, immediately
after such acquisition equity securities of the acquiring entity entitled to 70%
or more of the votes then eligible to be cast in the election of directors
generally (or comparable governing body) of the acquiring entity, in
substantially the same proportion that they owned the equity securities of the
Parent Company immediately prior to such acquisition or any employee benefit
plan sponsored by any such entity (or any related trust thereto); or

(d)         as a result of or in connection with a contested election of
directors, the persons who were members of the Board immediately before such
election shall cease to constitute a majority of the Board.

For purposes of the preceding sentence, subsequent to the consummation of a
Reorganization, liquidation, dissolution, acquisition or consolidation that does
not constitute a Change of Control under Sections 1.6(a), (b) or (c), as the
case may be (any of which, a “Corporate Transaction”), the term “Parent Company”
shall refer to the resulting or surviving parent entity, the acquiring entity,
transferee entity, the entity into which the Parent Company is liquidated or
dissolved into or any new direct or indirect parent entity of the Parent Company
resulting from any such transaction or event, as the case may be and as
appropriate to preserve and give effect to the intent hereof, and the term
“Board” shall refer to the board of directors (or comparable governing body) of
such parent entity.

1.7        “Code” shall mean the Internal Revenue Code of 1986, as amended.  

1.8        “Company’s Assets”  shall mean the assets (of any kind) owned by the
Parent Company, including, without limitation, the securities of the Parent
Company’s Subsidiaries and any of the assets owned by the Parent Company’s
Subsidiaries.

1.9        “Date of Termination” shall mean (a) if the Executive’s employment is
terminated other than by reason of death or upon Executive being unable to
perform Executive’s duties or fulfill Executive’s obligations under



2

--------------------------------------------------------------------------------

 



this Agreement by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, the date of receipt of the
Notice of Termination or any later date specified therein (or, in the event the
Executive has a Separation From Service (defined below) without the delivery of
a Notice of Termination, then the date of such Separation From Service); and (b)
if the Executive’s employment is terminated by reason of death or disability,
the Date of Termination shall be the date of death or the disability, as the
case may be.

1.10     “Entity” shall mean any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business entity.

1.11     “Good Reason” shall mean the occurrence of any of the following events:

(a)         a diminution in Executive’s Base Salary, Annual Bonus opportunity or
Annual LTIP opportunity;  

(b)         a material diminution in Executive’s authority, duties, or
responsibilities as Chief Financial Officer of the Parent Company and the
Company, including, without limitation, Executive’s ceasing to be the Chief
Financial Officer of a publicly traded company and the principal domestic
operating company of such publicly traded company;  

(c)         the involuntary relocation of the geographic location of Executive’s
principal place of employment by more than 50 miles from its then current
location; 

(d)         a material breach by the Company or the Parent Company of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith; or

(e)         any failure by the Company or the Parent Company to comply with and
satisfy Section 10.12 (regarding assumption of this Agreement by a successor).

Notwithstanding the foregoing provisions of this Section 1.11 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in Section
1.11(a), (b), (c), (d) or (e) giving rise to Executive’s termination of
employment must have arisen without Executive’s written consent; (ii) Executive
must provide written Notice of Breach to the Company or the Parent Company of
such condition in accordance with Section 10.1 within 45 days of the initial
existence of the condition; (iii) the condition specified in the Notice of
Breach must remain uncorrected for 30 days after receipt of the Notice of Breach
by the Company or the Parent Company; and (iv) the date of Executive’s
termination of employment must occur within 90 days after the initial existence
of the condition specified in the Notice of Breach.    Any Notice of Breach
shall be deemed void if the Company or the Parent Company cures the matter
giving rise to Good Reason under this Section 1.11 within 30 days of the receipt
of the Notice of Breach.

1.12      “Notice of Breach” shall mean a written notice delivered to the other
party within the time period required under the definition of “Cause” or “Good
Reason”, as applicable, that (a) indicates, as applicable, the specific
provision in this Agreement that the party contends the other party has breached
or the specific clause of the definition of Cause or Good Reason that the party
alleges to exist, and (b) to the extent applicable, sets forth in reasonable
detail the facts and circumstances the Executive or the Company or the Parent
Company, as applicable, claims provide the basis for such breach or other
condition.  

1.13      “Notice of Termination” shall mean a written notice delivered to the
other party indicating the specific termination provision in this Agreement
relied upon for termination of Executive’s employment and the Date of
Termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated and shall include a Notice of Breach, but only at the
time and to the extent such Notice of Breach becomes a Notice of Termination
under Section 3.3.

1.14      “Parent Company”  shall mean Cardtronics, Inc., a Delaware
corporation, or any successor thereof, including any Entity into which
Cardtronics, Inc. is merged, consolidated or amalgamated, including, without
limitation, any Entity otherwise resulting from a Corporate Transaction.  

1.15      “Person” shall mean (a) an individual or Entity and (b) for purposes
of the definition of “Change of Control” and related provisions shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include (i)
the Parent Company or any of its Subsidiaries, (ii) a trustee or other fiduciary
holding securities under a Benefit Plan of the Parent Company or any of its
Affiliated companies, (iii) an underwriter temporarily holding securities
pursuant to an offering by the



3

--------------------------------------------------------------------------------

 



Parent Company of such securities, or (iv) a corporation or other Entity owned,
directly or indirectly, by the stockholders of the Parent Company in
substantially the same proportion as their ownership of shares of the Parent
Company.

1.16      “Section 409A Payment Date” shall have the meaning set forth in
Section 7.2(b).

1.17      “Subsidiary” shall mean any majority-owned subsidiary of the Parent
Company or any majority-owned subsidiary thereof, or any other Entity in which
the Parent Company owns, directly or indirectly, a significant financial
interest provided that the Chief Executive Officer of the Parent Company
designates such Entity to be a Subsidiary for the purposes of this Agreement.

ARTICLE II

EMPLOYMENT AND DUTIES

2.1        Employment; Commencement Date. Executive is commencing his employment
with the Company and the Parent Company on January 11, 2016 (the “Commencement
Date”), and from and after such date, the Company and the Parent Company agree
to employ Executive, and Executive agrees to be employed by the Company and the
Parent Company, pursuant to the terms of this Agreement and continuing for the
period of time set forth in Article III of this Agreement, subject to the terms
and conditions of this Agreement.   Unless otherwise agreed to by the parties in
writing, if (a) Executive does not commence his employment with the Company and
the Parent Company within 72-hours following the Commencement Date, or (b)
Executive, or his representative, has provided the Company or the Parent Company
with notice of Executive’s resignation for other than Good Reason, this
Agreement will be considered null and void and have no effect.

2.2        Positions. From and after the Commencement Date, the Company and the
Parent Company shall employ Executive in the position of Executive Vice
President of Finance, or in such other position or positions as the parties
mutually may agree in writing; provided that Executive shall be appointed to the
position of Chief Financial Officer of the Company and the Parent Company on the
date immediately following the date on which the Parent Company’s Annual Report
on Form 10-K for the fiscal year ending December 31, 2015 is filed with and
accepted by the U.S. Securities and Exchange Commission.  Executive shall report
solely and directly to the Chief Executive Officer of the Parent Company and, as
required or permitted by applicable law, rule or regulation, to the Board or any
audit committee thereof.

2.3        Duties and Services. Executive agrees to serve in the position(s)
referred to in Section 2.2 hereof and to perform diligently and to the best of
Executive’s abilities the duties and services appertaining to such position(s),
as well as such additional duties and services appropriate to such position(s)
as may be assigned, from time to time, by the Parent Company. Executive’s
employment shall also be subject to the policies maintained and established by
the Company and its Affiliates that are of general applicability to the Parent
Company’s executive employees, as such policies may be amended from time to
time.

2.4        Other Interests. Executive agrees, during the period of Executive’s
employment by the Company and the Parent Company, to devote substantially all of
Executive’s business time, energy and best efforts to the business and affairs
of the Company and its Affiliates. Notwithstanding the foregoing, the parties
acknowledge and agree that Executive may (a) engage in and manage Executive’s
passive personal investments, (b) serve on the board of directors of Forever,
Inc., (c) engage in charitable and civic activities, (d) at the sole discretion
of the Board, serve on the boards of other for- and non-profit entities;
provided, however, that such activities shall be permitted so long as such
activities do not conflict with the business and affairs of the Company or the
Parent Company or interfere with Executive’s performance of Executive’s duties
hereunder, and (e) engage in de minimis other activities such as non-commercial
speeches.

2.5        Duty of Loyalty. Executive acknowledges and agrees that Executive
owes a fiduciary duty of loyalty, fidelity and allegiance to act in the best
interests of the Company and to do no act that would materially injure the
business, interests, or reputation of the Company or any of its Affiliates. In
keeping with these duties, Executive shall make full disclosure to the Company
of all business opportunities pertaining to the Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.

ARTICLE III

TERM AND TERMINATION OF EMPLOYMENT

3.1        Term.  Subject to the remaining terms of this Article III,
Executive’s term of employment under this



4

--------------------------------------------------------------------------------

 



Agreement shall be for an initial term that begins on the Commencement Date and
continues in effect through the third anniversary of the Commencement Date (the
“Initial Term”) and, unless terminated sooner as herein provided, shall continue
on a year‑to‑year basis (each a “Renewal Term” and together with the Initial
Term, the “Term”). If the Company, the Parent Company or Executive elects not to
renew the Term under this Agreement for a Renewal Term, the Company, the Parent
Company or Executive must give a Notice of Termination to the other party at
least 90 days before the expiration of the then-current Initial Term or Renewal
Term, as applicable. In the event that one party provides the other with a
Notice of Termination pursuant to this Section 3.1, no further automatic
extensions will occur and the Term under this Agreement and Executive’s
employment with the Company and the Parent Company shall terminate at the end of
the then-existing Initial Term or Renewal Term, as applicable.

3.2        Company’s Right to Terminate.  Notwithstanding the provisions of
Section 3.1, the Company may terminate Executive’s employment under this
Agreement at any time for any of the following reasons by providing Executive
with a Notice of Termination:

(a)         upon Executive being unable to perform Executive’s duties or fulfill
Executive’s obligations under this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months as determined by the Parent Company and certified in writing by a
competent medical physician selected solely by the Parent Company in the event
of any alleged mental impairment and in the event of any alleged physical
impairment by the Parent Company, with the Executive having the right to approve
such selection; provided, however, if the Executive fails to approve the Parent
Company’s first two selections within ten days of being notified of each such
selection, the Parent Company will have the right thereafter to designate any
licensed medical physician on staff with either the Baylor College of Medicine
or Methodist Hospital, each located in Houston, Texas;

(b)         Executive’s death;

(c)         for Cause; or

(d)         for any other reason whatsoever or for no reason at all, in the sole
discretion of the Parent Company.

3.3        Executive’s Right to Terminate.  Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate Executive’s employment
under this Agreement for Good Reason or for any other reason whatsoever or for
no reason at all, in the sole discretion of Executive, by providing the Company
or the Parent Company with a Notice of Termination. In the case of a termination
of employment by Executive without Good Reason, the Date of Termination
specified in the Notice of Termination shall not be less than 15 nor more than
60 days, respectively, from the date such Notice of Termination is given, and
the Parent Company may require a Date of Termination earlier than that specified
in the Notice of Termination (and, if such earlier Date of Termination is so
required, it shall not change the basis for Executive’s termination nor be
construed or interpreted as a termination of employment pursuant to Section 3.1
or Section 3.2).    In the event the Executive intends to terminate employment
with the Company and the Parent Company for Good Reason because the Company and
the Parent Company failed to cure the event described in the Notice of Breach
within 30 days of receipt of the Notice of Breach, the Notice of Breach shall
automatically be deemed a Notice of Termination, effective immediately upon the
expiration of the cure period described in Section 1.11.

3.4        Deemed Resignations. Unless otherwise agreed to in writing by the
Parent Company and Executive prior to the termination of Executive’s employment,
any termination of Executive’s employment shall constitute an automatic
resignation of Executive as an officer of the Company and each Affiliate of the
Company, and an automatic resignation of Executive from the Board (if
applicable) and from the board of directors of the Company and any Affiliate of
the Company and from the board of directors or similar governing body of any
Entity in which the Company or any Affiliate holds an equity interest and with
respect to which board or similar governing body Executive serves as the
Company’s or such Affiliate’s designee or other representative.

3.5        Meaning of Termination of Employment. For all purposes of this
Agreement, Executive shall be considered to have terminated employment with the
Company and the Parent Company only when Executive incurs a “separation from
service” with the Company and the Parent Company within the meaning of Section
409A(a)(2)(A)(i) of the Code and applicable administrative guidance issued
thereunder (“Separation From Service”).



5

--------------------------------------------------------------------------------

 



ARTICLE IV

COMPENSATION AND BENEFITS

4.1         Base Salary. During the Term of this Agreement, Executive shall
receive a minimum, annualized gross base salary of $600,000 (the “Base Salary”).
Executive’s Base Salary shall be reviewed periodically by the Board (or a
committee thereof) and, in the sole discretion of the Board (or a committee
thereof), such base salary may be increased (but not decreased) effective as of
any date determined by the Board (or a committee thereof). Executive’s Base
Salary shall be paid in equal installments in accordance with the Company’s
standard policy regarding payment of compensation to executives but no less
frequently than monthly.

4.2        Cash Incentive Plan Awards. Executive shall be eligible to receive an
annual, calendar-year bonus (the “Annual Bonus”)  based on criteria determined
in the sole discretion of the Board (or a committee thereof) as part of the
Cardtronics, Inc. Annual Executive Cash Incentive Plan (or then-current plan,
the “AECIP”), it being understood that (a) the target Annual Bonus at planned or
targeted levels of performance shall equal 100% of Executive’s Base Salary and
(b) the actual amount of each Annual Bonus shall be determined in the sole
discretion of the Board (or a committee thereof) and may range between 0% and
200% of the target Annual Bonus. The Company or the Parent Company shall pay
each Annual Bonus with respect to a calendar year between January 1 and March 15
of the calendar year following the calendar year to which such Annual Bonus
relates (and in no event shall an Annual Bonus be paid after December 31 of such
following calendar year), provided that (except as otherwise provided in Section
7.1(b)) Executive is employed by the Company or the Parent Company on December
31 of the year in which an Annual Bonus is earned.  For the calendar-year 2016
only, Executive’s Annual Bonus (to be paid in 2017 in accordance with the terms
of this Agreement and the AECIP) shall be no less than $600,000.  In the event
of any inconsistency between the terms of this Agreement and the AECIP, this
Agreement shall govern.

4.3        Long Term Incentive Plan Awards. Executive shall be eligible to
receive an annual, calendar-year equity award (the “Annual LTIP”) based on
criteria determined in the sole discretion of the Board (or a committee thereof)
as part of the Cardtronics, Inc. Second Amended and Restated 2007 Stock
Incentive Plan (or then-current plan, “Stock Incentive Plan”),  it being
understood that (a) the Annual LTIP at planned or targeted levels of performance
shall equal 250% of Executive’s Base Salary, (b) the actual amount of each
Annual LTIP shall be determined in the sole discretion of the Board (or a
committee thereof) and the performance based portion of the Annual LTIP may
range between 0% and 200% of that portion of the target Annual LTIP, and (c)
Executive must be employed by the Company or the Parent Company on the vesting
dates of any portion of any Annual LTIP awarded, except as otherwise provided
herein or in the associated equity award agreements.   For the calendar-year
2016 Annual LTIP only, the value of Executive’s Annual LTIP that Executive will
earn for the calendar-year 2016 (otherwise to be awarded in accordance with the
Stock Incentive Plan and the associated equity award agreement) shall be no less
than $1,500,000.  Notwithstanding the above, Executive’s Annual LTIP awards
shall contain provisions relating to a change in the effective ownership or
control of the Company or the Parent Company or termination of employment that
are no less favorable than the provisions relating to a change in the effective
ownership or control of the Company or the Parent Company or termination of
employment that apply to any Annual LTIP granted to the Parent Company’s Chief
Executive Officer.  In the event of any inconsistency between the terms of this
Agreement and the Stock Incentive Plan or any Annual LTIP award agreement, the
terms of this Agreement shall govern.

4.4        Sign-On Incentive Award.  Upon the execution of an equity award
agreement by and between Executive and the Parent Company on or about the
Commencement Date, Executive will be awarded one-time $2,000,000 in restricted
stock units (valued as of the close of trading on the Commencement Date), which
award shall be governed by the terms and conditions of the Stock Incentive Plan
and the associated equity award agreement in the form attached hereto as Exhibit
A (the “Sign-On Incentive Award”). The Sign-On Incentive Award shall vest in
four equal installments upon each of the first four anniversaries of December
15, 2015, subject to Executive’s continued employment though each such
anniversary date and the other terms of the Stock Incentive Plan, except as
otherwise provided herein or in the Sign-On Incentive Award agreement.  In the
event of any inconsistency between the terms of this Agreement and the Stock
Incentive Plan or the Sign-On Incentive Award agreement, the terms of this
Agreement shall govern.

4.5        Relocation Allowance.  Upon the execution hereof, the Executive shall
be entitled to a relocation allowance in the amount of $500,000 to be used for
actual relocation expenses incurred during the establishment of a Personal
Residence (defined below) in the greater-Houston, Texas area, with such
establishment to be



6

--------------------------------------------------------------------------------

 



completed no later than December 31, 2016. This relocation allowance shall
reimburse Executive for actual out-of-pocket costs associated with: trips to the
greater-Houston area to view potential residences,  the shipment of household
goods (including automobiles) to Houston,  all documented closing costs
associated with the sale of Executive’s existing residence (if any),  all
documented closing costs associated with Executive’s purchase of a residence in
the greater-Houston area, any actual temporary housing costs incurred during
Executive’s relocation period,  costs associated with the temporary storage of
household goods, and other similar expenses.  As used herein, “Personal
Residence” shall mean a  residence evidenced by the purchase of a
residence or the execution of a residential lease of no less than one year in
the greater-Houston area by the Executive.   All reimbursements by the Company
or the Parent Company shall be made during calendar year 2016.  Any remaining
balance of the relocation allowance shall be paid to Executive upon the earlier
of the following: (a) within 30 days of Executive’s establishment of a Personal
Residence, or (b) the last payroll date occurring in December 2016; provided,
however, if Executive terminates his employment without Good Reason, or the
Company or the Parent Company terminates Executive’s employment for Cause, prior
to or during the 12-month period following the establishment of a Personal
Residence, Executive shall, within 30 days following Executive’s Date of
Termination, repay to the Company or the Parent Company any such remaining
balance actually paid to him under this sentence, less any taxes paid or payable
thereon.   For the avoidance of doubt, Executive shall not be entitled to
reimbursement of any relocation associated costs in excess of $500,000.

4.6        Other Perquisites. During Executive’s employment hereunder, the
Company and the Parent Company shall provide Executive with the same perquisite
benefits made available to other senior executives of the Company and the Parent
Company.

4.7        Expenses.  The Company or the Parent Company shall reimburse
Executive his reasonable attorney’s fees incurred in connection with the
negotiation and execution of this Agreement and all other documents referred to
herein.  Further, the Company or the Parent Company shall reimburse Executive
for all reasonable business expenses incurred by Executive in performing
services hereunder, including all expenses of travel and living expenses while
away from home on business or at the request of and in the service of the
Company or the Parent Company. Any such reimbursement of expenses shall be made
by the Company or the Parent Company upon or as soon as practicable following
receipt of supporting documentation reasonably satisfactory to the Company or
the Parent Company (but in any event not later than the close of Executive’s
taxable year following the taxable year in which the expense is incurred by
Executive); provided, however, that, upon Executive’s termination of employment
with the Company and the Parent Company, in no event shall any additional
reimbursement be made prior to the Section 409A Payment Date to the extent such
payment delay is required under Section 409A(a)(2)(B)(i) of the Code. The
following provisions shall apply to such reimbursements in order to assure that
such reimbursements do not create a deferred compensation arrangement subject to
Section 409A of the Code:

(a)        The amount of reimbursements to which Executive may become entitled
in any one calendar year shall not affect the amount of expenses eligible for
reimbursement hereunder in any other calendar year:

(b)         Each reimbursement to which Executive becomes entitled shall be made
no later than the close of business of the calendar year following the calendar
year in which the reimbursable expense is incurred; and

(c)         Executive’s right to reimbursement cannot be liquidated or exchanged
for any other benefit or payment.

4.8        Vacation and Sick Leave. During Executive’s employment hereunder,
Executive shall be entitled to (a) sick leave in accordance with the Company’s
policies applicable to its senior executives and (b) five  (5) weeks paid
vacation each calendar year (40 hours of which may be carried forward to a
succeeding year).

4.9        Offices. Subject to Articles II, III, and IV hereof, Executive agrees
to serve without additional compensation, if elected or appointed thereto, as an
officer or director of the Company or any of the Company’s Affiliates and as a
member of any committees of the board of directors of any such Entities, and in
one or more executive positions of any of the Company’s Affiliates.



7

--------------------------------------------------------------------------------

 



ARTICLE V

PROTECTION OF INFORMATION

5.1        Work Product. For purposes of this Article V, the term “the Company”
shall include the Company and any of its Affiliates (including the Parent
Company), and any reference to “employment” or similar terms shall include an
officer, director and/or consulting relationship.  Executive agrees that all
information, inventions, patents, trade secrets, formulas, processes, designs,
ideas, concepts, improvements, diagrams, drawings, flow charts, programs,
methods, apparatus, software, hardware, ideas, improvements, product
developments, discoveries, systems, techniques, devices, models, prototypes,
copyrightable works, mask works, trademarks, service marks, trade dress,
business slogans, written materials, and other things of value conceived,
reduced to practice, made or learned by Executive, either alone or with others,
while employed with the Company (whether during business hours or otherwise and
whether on Company’s premises or otherwise) that relate to the Company’s
business and/or the business of Affiliates of the Company using the Company’s
time, data, facilities and/or materials (hereinafter collectively referred to as
the “Work Product”) belong to and shall remain the sole and exclusive property
of the Company (or its Affiliates) forever.  Executive hereby assigns to the
Company all of Executive’s right, title, and interest to all such Work
Product.  Executive agrees to promptly and fully disclose all Work Product in
writing to the Company.  Executive agrees to cooperate and do all lawful things
requested by the Company to protect Company ownership rights in all Work
Product.  Executive warrants that no Work Product has been conceived, reduced to
practice, made, or learned by Executive prior to Executive’s employment with the
Company.

5.2        Confidential Information.  During Executive’s employment with the
Company, the Company agrees to and shall provide to Executive confidential,
proprietary, non-public and/or trade secret information regarding the Company
that Executive has not previously had access to or knowledge of before the
execution of this Agreement including, without limitation, Work Product,
technical information, corporate opportunities, product specification,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, business and marketing plans, strategies, financing,
plans, business policies and practices of the Company, and/or Affiliates of the
Company, know-how, specialized training, mailing lists, acquisition prospects,
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, potential client lists, employee records, pricing information,
evaluations, opinions, interpretations, production, marketing and merchandising
techniques, prospective names and marks, or other forms of information
considered by the Company to be confidential, proprietary, non-public or in the
nature of trade secrets (hereafter collectively referred to as “Confidential
Information”) that the Company and its Affiliates desire to protect. 

5.3        No Unauthorized Use or Disclosure. Executive agrees to preserve and
protect the confidentiality of all Confidential Information and Work Product of
the Company and its Affiliates. Executive agrees that Executive will not, at any
time during or after Executive’s employment with the Company, make any
unauthorized disclosure of, and Executive shall not remove from the Company
premises, Confidential Information or Work Product of the Company or its
Affiliates, or make any use thereof, except, in each case, in the carrying out
of Executive’s responsibilities hereunder. Executive shall use all reasonable
efforts to cause all Persons to whom any Confidential Information shall be
disclosed by Executive hereunder to preserve and protect the confidentiality of
such Confidential Information. Executive shall have no obligation hereunder to
keep confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law, Executive shall provide the Company
with prompt notice of such requirement prior to making any such disclosure, so
that the Company may seek an appropriate protective order. At the request of the
Company at any time, Executive agrees to deliver to the Company all Confidential
Information that Executive may possess or control. Executive agrees that all
Confidential Information of the Company (whether now or hereafter existing)
conceived, discovered or made by Executive during the period of Executive’s
employment by the Company exclusively belongs to the Company (and not to
Executive), and upon request by the Company for specified Confidential
Information, Executive will promptly disclose such Confidential Information to
the Company and perform all actions reasonably requested by the Company to
establish and confirm such exclusive ownership. Affiliates of the Company shall
be third party beneficiaries of Executive’s obligations under this Article V. As
a result of Executive’s employment by the Company, Executive may also from time
to time have access to, or knowledge of, Confidential Information or Work
Product of third parties, such as customers, suppliers, partners, joint
venturers, and the like, of the Company and its Affiliates. Executive also
agrees to preserve and protect the confidentiality of such third party
Confidential Information and Work Product. Notwithstanding anything contained in
this Agreement to the contrary, Executive may disclose Confidential Information
(a) as such disclosure or use may be required or



8

--------------------------------------------------------------------------------

 



appropriate in connection with his work as an employee of the Company, (b) when
required to do so by a court of law, by any governmental agency having apparent
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him to divulge, disclose or make accessible such information, (c) as to
such Confidential Information that becomes generally known to the public or
trade without his violation of this Section 5.3 or (d) to Executive’s spouse,
attorney and/or his personal tax and financial advisors as reasonably necessary
or appropriate to advance Executive’s tax, financial and other personal
planning.  Upon termination of Executive’s employment by the Company for any
reason, Executive promptly shall deliver such Confidential Information and Work
Product, and all copies thereof (in whatever form, tangible or intangible), to
the Company.

5.4        Ownership by the Company. If, during Executive’s employment by the
Company, Executive creates any work of authorship fixed in any tangible medium
of expression that is the subject matter of copyright (such as videotapes,
written presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.

5.5        Assistance by Executive. During the period of Executive’s employment
by the Company, Executive shall assist the Company and its nominee, at any time,
in the protection of the Company’s or its Affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee and
the execution of all lawful oaths and applications for patents and registration
of copyright in the United States and foreign countries. After Executive’s
employment with the Company terminates, at the request from time to time and
expense of the Company or its Affiliates, Executive shall reasonably assist the
Company and its nominee, at the Company’s sole expense, at reasonable times and
for reasonable periods and for reasonable compensation, in the protection of the
Company’s or its Affiliates’ worldwide right, title and interest in and to
Confidential Information and Work Product and the execution of all formal
assignment documents requested by the Company or its nominee and the execution
of all lawful oaths and applications for patents and registration of copyright
in the United States and foreign countries.

5.6        Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article V by Executive, and the Company
or its Affiliates shall be entitled to enforce the provisions of this Article V
by immediately terminating payments then owing to Executive under Section
7.1(b) of this Agreement or otherwise upon its determination of any such breach
and to obtain specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article V but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and Executive’s agents.  However, if it is determined that Executive has not
committed a breach of this Article V, then the Company shall resume the payments
and benefits due under this Agreement and pay to Executive and Executive’s
spouse, if applicable, all payments and benefits that had been suspended pending
such determination.

ARTICLE VI

STATEMENTS CONCERNING THE COMPANY AND EXECUTIVE

6.1        Statements by Executive. Executive shall refrain, both during and
after the termination of the employment relationship, from publishing any oral
or written statements about the Company, any of its Affiliates or any of the
Company’s or such Affiliates’ directors, officers, employees, consultants,
agents or representatives that (a) are slanderous, libelous or defamatory, (b)
except as provided in Section 5.3, disclose Confidential Information of the
Company, any of its Affiliates or any of the Company’s or any such Affiliates’
business affairs, directors,



9

--------------------------------------------------------------------------------

 



officers, employees, consultants, agents or representatives, or (c) place the
Company, any of its Affiliates, or any of the Company’s or any such Affiliates’
directors, officers, employees, consultants, agents or representatives in a
false light before the public. A violation or threatened violation of this
prohibition may be enjoined by the courts.   The rights afforded the Company and
its Affiliates under this provision are in addition to any and all rights and
remedies otherwise afforded by law.

6.2        Statements by the Company. The Company and the Company’s officers and
directors shall refrain, both during and after the termination of the employment
relationship, from publishing any oral or written statements about Executive
that (a) are slanderous, libelous or defamatory, (b) disclose confidential
information of Executive, or (c) place Executive in a false light before the
public. A violation or threatened violation of this prohibition may be enjoined
by the courts. The rights afforded Executive under this provision are in
addition to any and all rights and remedies otherwise afforded by law.

ARTICLE VII

EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

7.1        Effect of Termination of Employment on Compensation.

(a)         If Executive’s employment hereunder shall terminate for any reason
described in Section 3.2(a), 3.2(b) or 3.2(c), pursuant to Executive’s
resignation for other than Good Reason, or by Executive’s election not to renew
this Agreement at the end of the Term, then all compensation and all benefits to
Executive hereunder shall terminate contemporaneously with such termination of
employment, except that Executive shall be entitled to (i) payment of all
accrued and unpaid Base Salary to the Date of Termination,  (ii) except in the
case of a termination under Section 3.2(c) or by Executive’s election not to
renew this Agreement at the end of the Term, any unpaid Annual Bonus for the
calendar year ending prior to the Date of Termination, which amount shall be
payable in a lump-sum on or before the date such annual bonuses are paid to
executives who have continued employment with the Company or the Parent Company
(but in no event later than March 15 of the calendar year following the calendar
year to which such Annual Bonus relates), (iii) reimbursement for all incurred
but unreimbursed expenses for which Executive is entitled to reimbursement in
accordance with Section 4.7, and (iv) benefits to which Executive is entitled
under the terms of any applicable benefit plan or program.    In addition, if
Executive’s employment hereunder is terminated pursuant to Section 3.2(a) or
3.2(b), (i)  the unvested portions of the Sign-On Incentive Award will be 100%
fully accelerated and settled within 10 days following the Date of Termination,
and (ii)  notwithstanding anything to the contrary in the applicable award
agreement, the amount of any unvested portion of any Annual LTIPs that have
previously been earned but that would have otherwise vested solely by the
passage of time within one year following the Date of Termination shall be
accelerated on the Date of Termination and settled within 10 days following the
Date of Termination.

(b)         If Executive’s employment hereunder shall terminate pursuant to
Executive’s resignation for Good Reason,  by action of the Company or the Parent
Company pursuant to Section 3.2(d), or for any other reason, including, without
limitation, the Company’s or the Parent Company’s election not to renew the
Initial Term or any Renewal Term in accordance with Section 3.1, but excluding
those reasons encompassed by Sections 3.2(a), 3.2(b) or 3.2(c) hereof, then all
compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that,  Executive
shall be entitled to payment of all accrued and unpaid Base Salary to the Date
of Termination, reimbursement for all incurred but unreimbursed expenses for
which Executive is entitled to reimbursement in accordance with Section 4.7, and
subject to Executive’s delivery, within 30 days after the date of Executive’s
termination of employment, of an executed release substantially in the form of
the release contained at Appendix A (the “Release”) and subject to Executive’s
compliance with all of the surviving provisions of this Agreement and
non-revocation of the Release, Executive shall receive the following
compensation and benefits from the Company or the Parent Company (but no other
compensation or benefits after such termination):

(i)          the Company or the Parent Company shall pay to Executive any unpaid
Annual Bonus for the calendar year ending prior to the Date of Termination,
which amount shall be payable in a lump-sum between January 1 and March 15 of
the calendar year following the calendar





10

--------------------------------------------------------------------------------

 



year to which such Annual Bonus relates and on or before the date such annual
bonuses are paid to executives who have continued employment with the
Company (but in no event later than December 31 of such following calendar
year);  

(ii)         the Company or the Parent Company shall pay to Executive a bonus
for the calendar year in which the Date of Termination occurs in an amount equal
to the Annual Bonus for such year as determined in good faith by the Board in
accordance with the criteria established pursuant to Section 4.2 hereof and
based on the Company’s  or the Parent Company’s performance for such year, which
amount shall be prorated through and including the Date of Termination (based on
the ratio of the number of days Executive was employed by the Company and/or the
Parent Company during such year to the number of days in such year), payable in
a lump-sum between January 1st and March 15th following such calendar year);
provided, however, that if this paragraph applies with respect to an Annual
Bonus, that is intended to constitute performance-based compensation within the
meaning of, and for purposes of, Section 162(m) of the Code, then no bonus shall
be paid except to the extent the applicable performance criteria have been
satisfied as certified by a committee of the Board as required under Section
162(m) of the Code;

(iii)        the Company or the Parent Company shall pay to Executive an amount
equal to two times the sum of Executive’s Base Salary as of the Date of
Termination and the Average Annual Bonus, which amount shall be divided into and
paid in 48 equal consecutive semi-monthly installments payable on the 15th and
last day of each month, commencing on the first payroll date that falls on or
immediately follows the 60th day after Executive’s Date of Termination. The
right to payment of the installment amounts pursuant to this paragraph shall be
treated as a right to a series of separate payments for purposes of Section 409A
of the Code;

(iv)        during the portion, if any, of the 18-month period following the
Date of Termination that Executive elects to continue coverage for Executive and
Executive’s eligible dependents under the Company’s  or the Parent Company’s
group health plans, as applicable, under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (COBRA), and/or Sections 601 through 608
of the Employee Retirement Income Security Act of 1974, as amended, the Company
or the Parent Company shall promptly reimburse Executive on a monthly basis for
the amount Executive pays to effect and continue such coverage; provided,
however, that (x) the amount of such benefits in any one calendar year of such
coverage shall not affect the amount of benefits in any other calendar year for
which such benefits are to be provided hereunder and (y) Executive's right to
the benefits cannot be liquidated or exchanged for any other benefit; and

(v)         notwithstanding anything to the contrary in the applicable award
agreement, (A) 100% of the unvested portion of the Sign-On Incentive Award will
vest on the Date of Termination and be settled on the first payroll date that
falls on or immediately follows the 60th day after the Date of Termination, (B)
the amount of any unvested portion of any Annual LTIPs that have previously been
earned but that would have otherwise vested solely by the passage of time within
one year following the Date of Termination shall be accelerated on the Date of
Termination and be settled on the first payroll date that falls on or
immediately follows the 60th day after the Date of Termination, and (C)  if such
termination of employment occurs within 24 months following a Change of Control,
100% of the unvested portion of any Annual LTIPs will vest and be settled on the
first payroll date that falls on or immediately follows the 60th day after the
Date of Termination, with any applicable performance goals to be deemed achieved
at the greater of target or actual levels.

7.2        Payment Date under Section 409A of the Code.

(a)        The parties intend that this Agreement shall be interpreted and
administered so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with Section 409A
of the Code, and the parties hereby agree that the amounts and benefits payable
under this Agreement are either exempt from or compliant with Section 409A of
the Code.  The parties agree not to take any position inconsistent with the
preceding sentence for any reporting purposes, whether internal or external, and
to cause their



11

--------------------------------------------------------------------------------

 



Affiliates, agents, successors and assigns not to take any such inconsistent
position.  To the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the applicable
requirements or limitations of Section 409A of the Code, then those provisions
shall be interpreted and applied in a manner that does not result in a violation
of the applicable requirements or limitations of Section 409A of the Code. In no
event may Executive, directly or indirectly, designate the calendar year of a
payment.  Neither the Company nor its directors, officers, employees or advisers
shall be liable to Executive (or any individual claiming a benefit through
Executive) for any tax, interest or penalties Executive may owe as a result of
compensation or benefits paid under this Agreement, and the Company shall have
no obligation to indemnify or otherwise protect Executive from the obligation to
pay any taxes pursuant to Section 409A.

(b)        Notwithstanding any provision to the contrary in this Agreement, no
payments or benefits to which Executive becomes entitled under this Article VII
and which constitute deferred compensation within the meaning of Code Section
409A shall be made or paid to Executive prior to the earlier of (i) the first
business day of the seventh month following the date of Executive’s termination
of employment or (ii) the date of Executive’s death (such date, the “Section
409A Payment Date”), if (X) Executive is deemed on termination of employment a
“specified employee” within the meaning of that term under Section 409A of the
Code, (Y) the stock of the Parent Company or any successor Entity is publicly
traded on an established market and (Z) such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). Upon the expiration of the applicable deferral period, all payments
deferred pursuant to this provision shall be paid in a lump sum to Executive,
and any remaining payments, benefits or reimbursements due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

ARTICLE VIII

NON-COMPETITION AGREEMENT

8.1        Definitions. As used in this Article VIII, the following terms shall
have the following meanings:

“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its Affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Executive’s employment with the Company, the products and
services provided by the Company and its Affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.

“Competing Business” means any business or Person that wholly or in any
significant part engages in any business competing with the Business in the
Restricted Area. In no event will the Company or any of its Affiliates be deemed
a Competing Business.

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.

“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of two  (2)  years following the termination of
Executive’s employment with the Company.

“Restricted Area” means the geographic area in which the Company or its
Affiliates have operations at the time of the Executive’s termination of
employment with the Company or the Parent Company.

8.2        Non-Competition; Non-Solicitation.  

(a)        Executive and the Company agree to the non-competition and
non-solicitation provisions of this Article VIII: (i) in consideration for the
Confidential Information provided by the Company to Executive pursuant to
Article V of this Agreement; (ii) as part of the consideration for the
compensation and benefits to be paid to Executive hereunder; (iii) to protect
the trade secrets and confidential information of the Company or its Affiliates
disclosed or entrusted to Executive by the



12

--------------------------------------------------------------------------------

 



Company or its Affiliates or created or developed by Executive for the Company
or its Affiliates, the business goodwill of the Company or its Affiliates
developed through the efforts of Executive and/or the business opportunities
disclosed or entrusted to Executive by the Company or its Affiliates; and (iv)
as an additional incentive for the Company to enter into this Agreement.

(b)         Subject to the exceptions set forth in Section 8.2(c) below,
Executive expressly covenants and agrees that during the Prohibited Period (i)
Executive will refrain from carrying on or engaging in, directly or indirectly,
any Competing Business in the Restricted Area and (ii) Executive will not,
directly or indirectly, own, manage, operate, join, become an employee, partner,
owner or member of (or an independent contractor to), control or participate
in any business or Person that engages in a Competing Business in the Restricted
Area.

(c)         Notwithstanding the restrictions contained in Section 8.2(b),
Executive may own an aggregate of not more than 2% of the outstanding stock of
any class of any corporation engaged in a Competing Business, if such stock is
listed on a national securities exchange or regularly traded in the
over-the-counter market by a member of a national securities exchange, without
violating the provisions of Section 8.2(b), provided that neither Executive has
the power, directly or indirectly, to control or direct the management or
affairs of any such corporation and is not involved in the management of such
corporation. In addition, the restrictions contained in Section 8.2(b) shall not
preclude Executive from being employed by a financial institution so long as
Executive’s principal duties at such institution are not directly and primarily
related to the Business.

(d)         Executive further expressly covenants and agrees that during the
Prohibited Period, Executive will not (i) engage or employ, or solicit or
contact with a view to the engagement or employment of, any Person who is an
officer or employee of the Company or any of its Affiliates or (ii) canvass,
solicit, approach or entice away or cause to be canvassed, solicited, approached
or enticed away from the Company or any of its Affiliates any Person who or
which is a customer of any of such Entities during the period during which
Executive is employed by the Company and the Parent Company. Notwithstanding the
foregoing, the restrictions of clause (i) of this Section 8.2(d) shall not apply
with respect to (A) an officer or employee whose employment has been
involuntarily terminated by his or her employer (other than for cause), (B) an
officer or employee who has voluntarily terminated employment with the Company
and its Affiliates and who has not been employed by any of such Entities for at
least one year, or (C) an officer or employee who responds to a general
solicitation that is not specifically directed at officers and employees of the
Company or any of its Affiliates.

(e)         Executive may seek the written consent of the Company or the Parent
Company, which may be withheld for good reason, to waive the provisions of this
Article VIII on a case-by-case basis.

(f)          The restrictions contained in Section 8.2 shall not apply to any
product or services that the Company provided during Executive’s employment but
that the Company no longer provides at and/or after the Date of Termination.

8.3        Relief. Executive acknowledges that money damages would not be a
 sufficient remedy for any breach of this Article VIII by Executive, and the
Company or its Affiliates shall be entitled to enforce the provisions of this
Article VIII by immediately terminating payments then owing to Executive under
Section 7.1(b) of this Agreement or otherwise upon its determination of any such
breach and to obtain specific performance and injunctive relief as remedies for
such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article VIII but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive.  However, if it is determined that Executive has not committed a
breach of this Article VIII, then the Company or the Parent Company shall resume
the payments and benefits due under this Agreement and pay to Executive all
payments and benefits that had been suspended pending such determination.

8.4         Reasonableness; Enforcement. Executive hereby represents to the
Company that Executive has read and understands, and agrees to be bound by, the
terms of this Article VIII. Executive and the Company understand and agree that
the purpose of the provisions of this Article VIII is to protect legitimate
business interests and goodwill of the Company.  Executive acknowledges that the
limitations as to time, geographical area and scope of activity to be restrained
as contained in this Article VIII are the result of arm’s-length bargaining and
are fair and reasonable and do not impose any greater restraint than is
necessary to protect the legitimate business interests



13

--------------------------------------------------------------------------------

 



of the Company in light of (a) the nature and wide geographic scope of the
operations of the Business, (b) Executive’s level of control over and contact
with the Business in all jurisdictions in which it is conducted, (c) the fact
that the Business is conducted throughout the Restricted Area and (d) the amount
of compensation and Confidential Information that Executive is receiving in
connection with the performance of Executive’s duties hereunder. It is the
desire and intent of the parties that the provisions of this Article VIII be
enforced to the fullest extent permitted under applicable Legal Requirements,
whether now or hereafter in effect and therefore, to the extent permitted by
applicable Legal Requirements, Executive and the Company hereby waive any
provision of applicable Legal Requirements that would render any provision of
this Article VIII invalid or unenforceable.

8.5         Reformation. The Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article VIII would cause irreparable injury to the
Company and its Affiliates. Executive understands that the foregoing
restrictions may limit Executive’s ability to engage in certain businesses
anywhere in the Restricted Area during the Prohibited Period, but acknowledges
that Executive will receive sufficiently high remuneration and other benefits
from the Company to justify such restriction. Further, Executive acknowledges
that Executive’s skills are such that Executive can be gainfully employed in
non-competitive employment, and that the agreement not to compete will not
prevent Executive from earning a living. Nevertheless, if any of the aforesaid
restrictions are found by a court of competent jurisdiction to be unreasonable,
or overly broad as to geographic area or time, or otherwise unenforceable, the
parties intend for the restrictions herein set forth to be modified by the court
making such determination so as to be reasonable and enforceable and, as so
modified, to be fully enforced. By agreeing to this contractual modification
prospectively at this time, the Company and Executive intend to make this
provision enforceable under the law or laws of all applicable States, Provinces
and other jurisdictions so that the entire agreement not to compete and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal. Such modification shall not affect the
payments made to Executive under this Agreement.

ARTICLE IX

DISPUTE RESOLUTION

9.1         Dispute Resolution. If any dispute arises out of this Agreement or
out of or in connection with any equity compensation award made to Executive by
the Company or any of its Affiliates, the “complaining party” shall give the
“other party” written notice of such dispute. The other party shall have 10
business days to resolve the dispute to the complaining party’s satisfaction. If
the dispute is not resolved by the end of such period, either disputing party
may require the other to submit to non-binding mediation with the assistance of
a neutral, unaffiliated mediator. If the parties encounter difficulty in
agreeing upon a neutral unaffiliated mediator, they shall seek the assistance of
the American Arbitration Association (“AAA”) in the selection process. If
mediation is unsuccessful, or if mediation is not requested by a party, either
party may by written notice demand arbitration of the dispute as set out below,
and each party hereto expressly agrees to submit to, and be bound by, such
arbitration.

(a)        Unless the parties agree on the appointment of a single arbitrator,
the dispute shall be referred to one arbitrator appointed by the AAA. The
arbitrator will set the rules and timing of the arbitration, but will generally
follow the employment rules of the AAA and this Agreement where same are
applicable and shall provide for a reasoned opinion.

(b)         The arbitration hearing will in no event take place more than 180
days after the appointment of the arbitrator.

(c)         The mediation and the arbitration will take place in Houston, Texas
unless otherwise unanimously agreed to by the parties.

(d)         The results of the arbitration and the decision of the arbitrator
will be final and binding on the parties and each party agrees and acknowledges
that these results shall be enforceable in a court of law.

(e)         All costs and expenses of the mediation and arbitration shall be
borne equally by the Company and Executive; provided that each party shall be
responsible for his or its own attorney fees.

Executive and the Company explicitly recognize that no provision of this Article
IX shall prevent the Company from taking any action to enforce its rights or to
resolve any dispute relating to Article V or Article VIII of this Agreement in a
court of law.



14

--------------------------------------------------------------------------------

 



ARTICLE X 

MISCELLANEOUS

10.1        Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, by courier, (b)
on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
e-mail, with confirmation of transmission, as follows:

 

If to Executive, addressed to:

Edward H. West

 

c/o Dechert LLP

 

1095 Avenue of the Americas

 

New York, New York 10036

 

Attn: Stephen W. Skonieczny, Esq.

 

 

 

With a copy to:

 

 

 

Stephen W. Skonieczny, Esq.

 

Dechert LLP

 

1095 Avenue of the Americas

 

New York, New York 10036

 

Email: stephen.skonieczny@dechert.com

 

 

If to the Company, addressed to:

Cardtronics USA, Inc.

 

3250 Briarpark Drive, Suite 400

 

Houston, Texas 77042

 

Attention: General Counsel

 

Email: CATM_Legal@cardtronics.com

 

 

If to the Parent Company, addressed to:

Cardtronics, Inc.

 

c/o Cardtronics USA, Inc.

 

3250 Briarpark Drive, Suite 400

 

Houston, Texas 77042

 

Attention: General Counsel

 

Email: CATM_Legal@cardtronics.com

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.  If either party provides notice by e-mail, the
party must also send notice by one of the other delivery methods listed in this
Section 10.1, but failure to do so shall not invalidate the e-mail transmission.
 

10.2      Applicable Law; Submission to Jurisdiction.

(a)         This Agreement is entered into under, and shall be governed for all
purposes by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

(b)         With respect to any claim or dispute related to or arising under
this Agreement not otherwise subject to arbitration under the terms of this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of Texas.

10.3      Indemnification.

(a)         Save and except for any Proceeding (as herein defined) brought by
Executive’s former employer, including any Affiliate thereof (collectively
“Former Employer”) alleging that Executive’s employment hereunder violates any
agreement between the Executive and such Former Employer, the Company and the
Parent Company agree that if Executive is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or the Parent Company
or is or was serving at the request of the Company or the



15

--------------------------------------------------------------------------------

 



Parent Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company and the Parent Company to the
fullest extent legally permitted or authorized by the Company’s  and the Parent
Company’s certificates of incorporation or bylaws or resolutions of the Board
and by the laws of the state of Delaware against all cost, expense, liability
and loss (including, without limitation, attorney’s fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if he has ceased to be a
director, member, employee or agent of the Company or the Parent Company or
other Entity and shall inure to the benefit of Executive’s heirs, executors and
administrators. In order to be entitled to the above described indemnification
Executive must give prompt written notice to the Company of such Proceeding and
the Company (and its insurers) shall be entitled to defend such Proceeding and
to enter into such settlement agreements that the Company and its insurers
believe is reasonable and necessary so long as the Executive is not required to
admit any misconduct or liability, nor required to pay any portion of such
settlement. To the extent that the Company or the Parent Company fails to
provide a defense for all claims raised in any Proceeding after receiving notice
thereof, the Company or the Parent Company shall advance to Executive all
reasonable costs and expenses incurred by him in connection with a Proceeding
within 20 days after receipt by the Company or the Parent Company of a written
request for such advance. Such request shall include an undertaking by Executive
to repay the amount of such advance if it shall ultimately be determined that he
is not entitled to be indemnified against such costs and expenses.
Notwithstanding anything in this Section 10.3 to the contrary, unless an earlier
payment date is specified above, the Company and the Parent Company shall, in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(v), pay Executive (or
pay on Executive’s behalf) all amounts to which Executive is entitled under this
Section 10.3 promptly but no later than the end of the second calendar year
following the calendar year in which the indemnifiable expense is incurred.

(b)         Neither the failure of the Company or the Parent Company (including
their board of directors, independent legal counsel or stockholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under Section 10.3(a) above that
indemnification of Executive is proper because he has met the applicable
standard of conduct, nor determination by the Company or the Parent Company
(including their boards of directors, independent legal counsel or stockholders)
that Executive has not met such applicable standard of conduct, shall create a
presumption that Executive has not met the applicable standard of conduct.

(c)         The Company and the Parent Company agree to continue and maintain a
directors’ and officers’ liability insurance policy covering Executive to the
extent the Company provides such coverage for its directors and other executive
officers during the term of the Executive’s employment with the Company and/or
the Parent Company and thereafter until the expiration of all applicable
statutes of limitations.

(d)         If the Company or the Parent Company enters into an indemnification
agreement with any of its directors or officers, the Company or the Parent
Company, as applicable, will enter into an indemnification agreement with
Executive on terms and conditions no less favorable than those set forth in any
such indemnification agreement.

10.4      No Waiver. No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

10.5      No Mitigation/No Offset. Executive shall have no obligation to seek
other employment to mitigate any severance or other payments due hereunder.  Any
amounts earned by Executive from other employment shall not offset amounts due
hereunder.  Subject to Section 10.18, the Company’s and the Parent Company’s
obligation to pay Executive the amounts provided hereunder shall not be subject
to set-off, counterclaim or recoupment of



16

--------------------------------------------------------------------------------

 



amounts owed by the Executive to the Company, the Parent Company or their
Affiliates. 

10.6     Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

10.7     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

10.8     Withholding of Taxes and Other Employee Deductions. Except as otherwise
provided in this Agreement, the Company may withhold from any benefits and
payments made pursuant to this Agreement all federal, foreign, state, city and
other taxes and withholdings as may be required pursuant to any law or
governmental regulation or ruling and all other customary deductions made with
respect to the Company’s employees generally.

10.9     Controlling Document. If any provision of any agreement, plan, program,
policy, arrangement or other written document between or relating to the
Company, the Parent Company and Executive conflicts with any provision of this
Agreement, the provision of this Agreement shall control and prevail.

10.10    Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

10.11   Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

10.12   Successors.  

(a)        This Agreement is personal to the Executive and shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. The rights, benefits and obligations of the Executive hereunder
shall not be subject to voluntary or involuntary assignment, alienation or
transfer without the prior written consent of the Company or the Parent Company.
In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate. 

(b)        This Agreement shall inure to the benefit of and be binding upon the
Company, the Parent Company and their successors and assigns. In addition to any
obligations imposed by law upon any successor to the Company or the Parent
Company, the Company and the Parent Company will require any successor (whether
direct or indirect, by purchase, merger or other Reorganization (including any
purchase, merger, amalgamation, Change of Control or other Corporate Transaction
involving the Parent Company or any Subsidiary or Affiliate of the Parent
Company)), to all or substantially all of the Company’s or the Parent Company’s
business and/or the Company’s Assets to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company and
the Parent Company would be required to perform it if no such succession had
taken place; or the Company and the Parent Company will require any such
successor to guarantee the obligations of the Company and the Parent Company
under this Agreement.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as provided above.    If, following the Commencement Date, there occurs a
 Corporate Transaction other than a Change of Control, the Company, the Parent
Company and Executive will cooperate in good faith to determine whether any
changes are necessary to this Agreement or any agreement referred to herein in
order to preserve the intent hereof or thereof, including, without limitation,
Executive’s employment as the chief financial officer of a publicly traded
company and the economic and other benefits and obligations of the Company, the
Parent Company and Executive set forth herein or therein, and the Company, the
Parent Company and Executive agree to execute any reasonable amendments to this
Agreement or the agreements referred to herein to reflect any such
determination; provided, however, that any amendments entered into for purposes
of carrying out this sentence shall be subject to the prior written consent of
the Company,  the Parent Company and Executive, which consent shall not be
unreasonably withheld, delayed or denied.

10.13    Term. Termination of Executive’s employment under this Agreement shall
not affect any right or obligation of any party which is accrued or vested prior
to such termination. Without limiting the scope of the preceding sentence, the
provisions of Articles V, VI, VII, VIII and IX shall survive any termination of
the employment



17

--------------------------------------------------------------------------------

 



relationship and/or of this Agreement.

10.14   Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company, the Parent Company and
Executive, this Agreement constitutes the entire agreement of the parties with
regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company and the Parent Company. Without limiting
the scope of the preceding sentence, all understandings and agreements preceding
the date of execution of this Agreement and relating to the subject matter
hereof are hereby null and void and of no further force and effect.

10.15   Modification; Waiver. Any modification to or waiver of this Agreement
will be effective only if it is in writing and signed by the parties to this
Agreement.

10.16   Actions by the Board. Any and all determinations or other actions
required of the Board hereunder that relate specifically to Executive’s
employment by the Company and the Parent Company or the terms and conditions of
such employment shall be made by the members of the Board other than Executive
if Executive is a member of the Board, and Executive shall not have any right to
vote, participate or decide upon any such matter.

10.17   Section 280G Modified Cutback.  Notwithstanding any other provision of
this Agreement, if any payment, distribution or provision of a benefit by the
Company or the Parent Company to or for the benefit of Executive, whether paid
or payable, distributed or distributable or provided or to be provided pursuant
to the terms of this Agreement or otherwise (a “Payment”), (a) would be subject
to the excise tax imposed by Section 4999 of the Code, or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are hereinafter collectively referred to as the
“Excise Tax”) and (b)  the net after-tax amount of such Payments, after
Executive has paid all taxes due thereon (including, without limitation, the
Excise Tax), would be less than the net after-tax amount of all such Payments
otherwise due to the Executive in the aggregate if such Payments were reduced to
an amount equal to 2.99 times the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code), then the aggregate amount of such Payments
payable to the Executive shall be reduced to an amount that will equal 2.99
times the Executive’s base amount.  To the extent any Payments are required to
be so reduced, the Payments due to the Executive shall be reduced in the
following order, unless otherwise agreed and such agreement is in compliance
with Section 409A of the Code: (i) Payments that are payable in cash, with
amounts that are payable last reduced first; (ii) Payments due in respect of any
equity or equity derivatives included at their full value under Section 280G of
the Code (rather than their accelerated value); (iii) Payments due in respect of
any equity or equity derivatives valued at accelerated value under Section 280G
of the Code, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); and (iv) all
other non-cash benefits.  The determination of any reduction in Payments in
accordance with this Section 10.17 shall be made by the Company’s independent
public accountants or another firm designated by the Company and reasonably
approved by Executive.

10.18   Changes Due to Compliance with Applicable Law.  Executive understands
that certain laws, as well as rules and regulations promulgated by the
Securities and Exchange Commission (including without limitation under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the Sarbanes-Oxley
Act of 1992) and/or by securities exchanges, do and will require the Company to
recoup, and the Executive to repay, incentive compensation payable hereunder
under the circumstances set forth under such laws, rules and regulations. Such
requirements will be set forth from time to time in policies adopted by the
Company (so-called “clawback” policies) and Executive acknowledges receipt of
the Company’s current clawback policy.  Executive acknowledges that amounts paid
or payable pursuant to this Agreement as incentive compensation or otherwise by
the Company shall be subject to clawback to the extent necessary to comply with
such laws, rules, regulations and/or policy, which clawback may include
forfeiture, repurchase and/or recoupment of amounts paid or payable hereunder,
and Executive agrees to repay such amounts (whether or not still employed by the
Company or any of its Affiliates), as required by such laws, rules, regulations
or policy.  Executive shall repay the Company in cash in immediately available
funds within 60 days of demand for payment by the Company or as otherwise agreed
by the Company in its sole discretion; further, the Company in its sole
discretion may accept shares or other equity of the Parent Company in full or
partial repayment and at the value determined by the Board on the date of
repayment.

Any such clawback shall not give Executive any termination rights or other
rights to payment under this Agreement (including no right to terminate for Good
Reason), nor constitute a breach or violation of this Agreement by the
Company.  The Executive hereby consents to any changes to the current policy
that are adopted to comply with applicable law, rules or regulations (including
by securities exchanges). Further, if determined necessary or



18

--------------------------------------------------------------------------------

 



appropriate by the Board, Executive agrees to enter into an amendment to this
Agreement or a separate written agreement with the Company to comply with such
laws, rules and regulations thereunder if required thereby or determined
appropriate by the Board in its reasonable discretion.

 

[signature page follows]

 

 

19

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

 

COMPANY:

 

CARDTRONICS USA, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARENT COMPANY:

 

CARDTRONICS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Name:  Edward H. West

 

 

 



[Signature Page to Employment Agreement]

--------------------------------------------------------------------------------

 



APPENDIX A

 

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
December 17, 2015, by and among Edward H. West (“Executive”), Cardtronics USA,
Inc., a Delaware corporation (the “Company”), and Cardtronics, Inc., a Delaware
corporation (the “Parent Company”).

(a)     For good and valuable consideration, including the Company’s provision
of certain payments and benefits to Executive in accordance with Section 7.1(b)
of the Employment Agreement, Executive hereby releases, discharges and forever
acquits the Company, the Parent Company, their Affiliates and subsidiaries and
the past, present and future stockholders, members, partners, directors,
managers, employees, agents, attorneys, heirs, legal representatives, successors
and assigns of the foregoing, in their personal and representative capacities
(collectively, the “Company Parties”), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind for Executive’s
employment with any Company Party, the termination of such employment, and any
other acts or omissions on or prior to the date of this Agreement including
without limitation any alleged violation through the date of this Agreement of:
(i) the Age Discrimination in Employment Act of 1967, as amended; (ii) Title VII
of the Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991;
(iv) Section 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) the Employee Retirement Income Security Act of 1974, as amended;
(vi) the Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the Occupational Safety and Health
Act, as amended; (ix) the Family and Medical Leave Act of 1993; (x) any state
anti-discrimination law; (xi) any state wage and hour law; (xii) any other
local, state or federal law, regulation or ordinance; (xiii) any public policy,
contract, tort, or common law claim; (xiv) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters; (xv) any and
all rights, benefits or claims Executive may have under any employment contract,
incentive compensation plan or stock option plan with any Company Party or to
any ownership interest in any Company Party except as expressly provided in the
Employment Agreement and any stock option or other equity compensation agreement
between Executive and the Company; and (xvi) any claim for compensation or
benefits of any kind not expressly set forth in the Employment Agreement or any
such stock option or other equity compensation agreement (collectively, the
“Released Claims”). In no event shall the Released Claims include (a) any claim
which arises after the date of this Agreement, (b) any claim to vested benefits
under an employee benefit plan, (c) any claims pursuant to any restricted stock
unit or other equity or equity-based award agreement between any Company Party
and Executive or (d) any claims for contractual payments under the Employment
Agreement, including without limitation any claim to indemnification under the
Employment Agreement, or any indemnification agreement between any Company Party
and Executive. Notwithstanding this release of liability, nothing in this
Agreement prevents Executive from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Executive understands and agrees that
Executive is waiving any and all rights to recover any monetary or personal
relief or recovery as a result of such EEOC, or comparable state or local agency
proceeding or subsequent legal actions. This Agreement is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious. Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Executive may have against the Company
Parties as of the date of this Agreement, regardless of whether they actually
exist, are expressly settled, compromised and waived. By signing this Agreement,
Executive is bound by it. Anyone who succeeds to Executive’s rights and
responsibilities, such as heirs or the executor of Executive’s estate, is also
bound by this Agreement. This release also applies to any claims brought by any
person or agency or class action under which Executive may have a right or
benefit. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.

(b)     Executive agrees not to bring or join, but may defend, any lawsuit
against any of the Company Parties in any court relating to any of the Released
Claims. Executive represents that Executive has not brought or joined any
lawsuit or filed any charge or claim against any of the Company Parties in any
court or before any government agency and has made no assignment of any rights
Executive has asserted or may have against any of the Company Parties to any
person or entity, in each case, with respect to any Released Claims.

(c)     By executing and delivering this Agreement, Executive acknowledges that:



 

--------------------------------------------------------------------------------

 



(i)          Executive has carefully read this Agreement;

(ii)         Executive has had at least twenty-one (21) days to consider this
Agreement before the execution and delivery hereof to the Company;

(iii)        Executive has been and hereby is advised in writing that Executive
may, at Executive’s option, discuss this Agreement with an attorney of
Executive’s choice and that Executive has had adequate opportunity to do so; and

(iv)        Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
stated in the Employment Agreement and herein; and Executive is signing this
Agreement voluntarily and of Executive’s own free will, and that Executive
understands and agrees to each of the terms of this Agreement.

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to the address of the Chief Executive Officer
of the Company before 11:59 p.m., Houston, Texas time, on the last day of the
Release Revocation Period. If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio. No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.

 

Executed on this              day of                               ,
               .

 

 

 

 

 

 

 

 

 

 

STATE OF

 

§

 

 

§

COUNTY OF

 

§

 

BEFORE ME, the undersigned authority personally
appeared                                                       , by me known or
who produced valid identification as described below, who executed the foregoing
instrument and acknowledged before me that he subscribed to such instrument on
this                         day of                   ,                 .

 

 

 

NOTARY PUBLIC in and for the

 

State of                         

 

My Commission Expires:                          

 

Identification produced:





 

--------------------------------------------------------------------------------

 



Exhibit A

Form of Sign-On Incentive Award Agreement

 

(see attached)

 

 

--------------------------------------------------------------------------------